SPAIN, Justice,
dissenting.
Respectfully, I dissent. I agree with the majority and the learned trial judge that the hearing held in this case by the Henderson County Evaluation Appeals Panel (Panel) lacked fairness. The Panel violated its own rule against examining the judgmental conclusions of an evaluator by allowing the Henderson County Board of Education to present evidence to support its decision to terminate the movant, but denied the movant the opportunity to present any rebuttal evidence. Nevertheless, I do not believe that the statutes in question, and cited by the majority, intend that an untenured teacher be given a full-blown due process hearing before this Panel. The Panel is, without a doubt, unqualified to hold the kind of hearing where the parties will be allowed to have legal representation, the right to cross-examination, the right to subpoena witnesses, the right to present evidence in the form of expert witnesses, and the right to dispute or support the findings of the evaluator. Furthermore, the Panel will now be allowed to substitute its judgment for that of the principal, a trained evaluator, and the local hoard of education. The Panel’s jurisdiction should, therefore, be limited to the review of procedural issues only, as the unanimous Court of Appeals and the Panel, in this instance, determined.
The proper place for that kind of hearing, if any process is due, is before the trial court, which is eminently more capable of affording such. This would seem to me to *395be a logical course of action and a proper interpretation of the statutes.